DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2022 have been considered by the examiner.

Response to Amendment
The Examiner acknowledges the amended claim filed on June 16, 2022.  Claims 1, 2, 4, 6, 7, 9 and 11-14 have been amended.  Claims 3 and 8 have been canceled.

Allowable Subject Matter
Claims 1, 2, 4-7 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11 and 13, the main reason for indication of allowance is because in the prior art of record, Tan (US 2012/0254796 A1) discloses an image capturing apparatus (Fig. 1: 100) comprising: a mounting part (102; ¶ 0057) capable of attaching/detaching a device (memory card 200; see fig. 1-3) capable of holding at least an image captured by the image capturing apparatus and capable of communicating with the mounted device in accordance with a predetermined standard (¶ 0057); and an output unit (CPU 202 of the memory card 200) configured to, if a device having a function of executing image analysis processing for image data captured by the image capturing apparatus is mounted in the mounting part, output (Note that Tan discloses in ¶ 0054 that “the memory card 200 has a central processor 202, a wireless transceiver module 204 operatively connected to the central processor 202, and a storage module 206 operatively connected to the central processor 202”), to the device, a command complying with the predetermined standard (in ¶ 0064, Tan discloses that “the controls 114 used must be such that the processor 104 can send an instruction to the central processor 202” and in ¶ 0068 further teaches that “A query is raised (509) to determine if the first menu item selected is item 4 for the conversion of data. If not, it must be item 1, 2 or 3. If item 1 or 2 is selected in the normal manner using controls 114 the method proceeds in accordance with the method of one of our earlier applications (510). If item 3 is selected in the normal manner using controls 114 (507), the central processor 202 will treat the instruction in the normal manner and send the first image file from the storage module 206 (508) and the camera 100 and memory card 200 will continue to operate in the normal manner (505). If at (509) the first menu item selected is for conversion, it could be item 1 or item 2. So a second query is raised (510) to determine if item 1 or item 2 was selected” (See fig. 5)) and configured to cause the device to execute the image analysis processing (Optical character recognition (¶ 0080)), wherein the output unit outputs at least two commands associated with each other and configured to cause the device to execute the image analysis processing, and each of the at least two commands includes data representing that the at least two commands are associated with each other (in ¶ 0079, Tan discloses that a selection of an item from a second menu is determined (which can be interpreted as one of the two commands) and that a further query is raised  to determine the file or files to be converted (which can be interpreted as the second command)).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, that each of the at least two commands includes an area where information according to a type of the command is stored, a data length of the area of each of the at least two commands is shorter than the data length of the area in a command that is not associated with the image analysis processing, and the data representing that the at least two commands are associated with each other is included in each of the at least two commands and is not included in the command that is not associated with the image analysis processing as claimed.

Regarding claims 6, 12 and 14, the main reason for indication of allowance is because in the prior art of record, Tan (US 2012/0254796 A1) discloses a device (memory card 200; see fig. 1-3) mounted in a mounting part (102) of an image capturing apparatus (100) including the mounting part capable of attaching/detaching a device capable of holding at least an image captured by the image capturing apparatus and capable of communicating with the mounted device in accordance with a predetermined standard (¶ 0057), comprising: a processing unit (202) configured to execute image analysis processing for image data captured by the image capturing apparatus (Note that Tan discloses in ¶ 0054 that “the memory card 200 has a central processor 202, a wireless transceiver module 204 operatively connected to the central processor 202, and a storage module 206 operatively connected to the central processor 202”); and an obtaining unit (202) configured to obtain, from the image capturing apparatus, a command complying with the predetermined standard (in ¶ 0064, Tan discloses that “the controls 114 used must be such that the processor 104 can send an instruction to the central processor 202” and in ¶ 0068 further teaches that “A query is raised (509) to determine if the first menu item selected is item 4 for the conversion of data. If not, it must be item 1, 2 or 3. If item 1 or 2 is selected in the normal manner using controls 114 the method proceeds in accordance with the method of one of our earlier applications (510). If item 3 is selected in the normal manner using controls 114 (507), the central processor 202 will treat the instruction in the normal manner and send the first image file from the storage module 206 (508) and the camera 100 and memory card 200 will continue to operate in the normal manner (505). If at (509) the first menu item selected is for conversion, it could be item 1 or item 2. So a second query is raised (510) to determine if item 1 or item 2 was selected” (See fig. 5)) and configured to cause the device to execute the image analysis processing (Optical character recognition (¶ 0080)), wherein the processing unit executes the image analysis processing if the obtaining unit obtains at least two commands associated with each other, and each of the at least two commands includes data representing that the at least two commands are associated with each other (in ¶ 0079, Tan discloses that a selection of an item from a second menu is determined (which can be interpreted as one of the two commands) and that a further query is raised  to determine the file or files to be converted (which can be interpreted as the second command)).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, that each of the at least two commands includes an area where information according to a type of the command is stored, a data length of the area of each of the at least two commands is shorter than the data length of the area in a command that is not associated with the image analysis processing, and the data representing that the at least two commands are associated with each other is included in each of the at least two commands and is not included in the command that is not associated with the image analysis processing as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
July 28, 2022